Citation Nr: 1019097	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  06-14 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1967 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
PTSD.

The Veteran testified at a Travel Board hearing with the 
undersigned Veterans Law Judge in September 2007. 

By way of history, the Board notes that the Veteran filed his 
original claim of entitlement to service connection for PTSD 
in February 1994.  By rating decision in June 1994, the claim 
was denied based on unverifiable stressors.  The Veteran 
attempted to reopen his claim in April 1997, but a rating 
decision dated in September 1997 declined to reopen the 
claim.  In June 2000, he again attempted to reopen the claim.  
Inexplicably, the RO adjudicated his claim on the merits.  By 
November 2000 rating decision, the RO again denied his claim 
on the merits.  

In the present claim, filed in July 2003, the RO again 
adjudicated the Veteran's claim on the merits, without 
addressing the issue of whether new and material evidence had 
been submitted to reopen the claim for service connection for 
PTSD.  To establish jurisdiction over the issue of service 
connection for PTSD, the Board must first consider the issue 
of whether new and material evidence has been submitted to 
reopen the claim.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002).  
The Board must proceed in this fashion regardless of the RO's 
actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) 
and VAOPGCPREC 05-92.  Thus, the issue before the Board is as 
stated on the first page. 

In December 2007, the Board remanded this matter in order to 
provide the Veteran the additional notice required for 
requests to reopen a previously denied claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The issue of service connection for an acquired psychiatric 
disorder, to include PTSD, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if additional action is required on his 
part.


FINDINGS OF FACT

1.  By November 2000 rating decision, the RO denied the 
Veteran's claim for service connection for PTSD.  The Veteran 
did not appeal and that decision was final.  The November 
2000 RO decision was the last final disallowance of the claim 
for service connection for PTSD.

2.  The additional evidence added to the record since the 
RO's November 2000 rating decision was not previously 
submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, and 
arguably raises a reasonable possibility of substantiating 
the claim for service connection for PTSD.


CONCLUSION OF LAW

New and material evidence has been submitted since the final 
November 2000 RO rating decision, and, thus, the claim for 
service connection for PTSD is reopened.  38 U.S.C.A. §§ 
5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

I. Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA provisions have since been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  This change in the law is applicable to all 
claims filed on or after the date of enactment, or filed 
before the date of enactment and not yet final as of that 
date.  The Board has considered the VCAA provisions with 
regard to the matter on appeal but finds that, given the 
favorable action taken below as to the issue of reopening, no 
further analysis of the development of this claim is 
necessary at the present time.

II. Factual Background and Analysis

To reopen a claim following a final decision, the claimant 
must submit new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  Amendments to §3.156, changing the 
standard for finding new and material evidence, are 
applicable in this case, because the Veteran's claim to 
reopen was filed after August 29, 2001, the effective date of 
the amendment.  66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

By November 2000, the RO denied service connection for PTSD 
essentially based on findings that although there was medical 
evidence diagnosing PTSD, there was no credible supporting 
evidence that the Veteran's claimed in-service combat-related 
stressor(s) occurred.  The evidence of record at the time of 
the RO's November 2000 rating decision included the Veteran's 
service treatment records (STRs), the Veteran's service 
personnel records, VA treatment records, a VA examination 
report, several personal statements from the Veteran, a copy 
of handwritten note in Vietnamese, and an undated copy of a 
newspaper article reportedly from Stars and Stripes.  

STRs show no report of or finding of PTSD.  Service personnel 
records show that the Veteran served in Vietnam from October 
1967 through October 1968, and that his military occupational 
specialties (MOS) were supply clerk and TT operator.  He 
received no awards or decorations evidencing involvement in 
combat in Vietnam.  

VA treatment records show that the Veteran was diagnosed with 
PTSD, combat-related.  On VA examination in June 1994, the 
diagnosis was PTSD with depression.

In a December 1993 statement, the Veteran reported that he 
suffered from PTSD because he had flashbacks to combat during 
the TET offensive in 1968 and while "running red ball 
missions" in 1968.  In a March 1994 statement, he reported 
that during the TET offensive in February 1968 he was 
required to deliver supplies to Long Binh and Bien Hoa from 
Saigon and Tan Son Nut AFB, and that he was reportedly 
attacked several times during this period and he saw American 
soldiers and Vietnamese being killed.  He also reported that 
in April 1968 while delivering supplies to Long Binh, he was 
attacked and abandoned his vehicle to escape being captured.  
Finally, he reported that in June 1968, while driving in a 
convoy from Saigon to Bien Hoa, the convoy was attacked and 
his truck was hit and two American soldiers were killed.  

The Veteran also submitted a copy of an undated newspaper 
excerpt, which he claimed described an attack that he was 
involved in 1968.  He claimed his mother saved this article 
from Stars and Strips.  The excerpt discusses an incident 
where the Vietcong attacked a U.S. truck convoy on the super 
highway linking Saigon with the nearby American military 
complex at Long Binh-Bien Hoa.  It was noted that three 
Vietnamese drivers and an American soldier were killed in the 
attack, which resulted in the destruction of five trucks.  
The bulk of the convoy, escorted by military police jeeps, 
was owned by two private U.S. firms contracted to the 
American war effort.  Military officials noted that 
individual trucks had been ambushed before on the four lane 
highway, but that this was the first time that an American 
convoy escorted by military police jeeps had been hit.  

The Veteran submitted a photocopy of a note written in 
Vietnamese, which was translated, and showed that the writer 
was at an accident where a vehicle was hit by an American 
vehicle and the American paid the victim money on the spot as 
compensation.  He claimed that this receipt was received from 
a U.S. Army military policeman and showed that he had paid 
damages for an accident that he had with a Vietnamese 
civilian while he was driving a military vehicle.  

Based on this evidence, by November 2000 rating decision, the 
RO denied service connection for PTSD.  The RO concluded 
although the competent medical evidence of record showed a 
diagnosis of PTSD, and that the Veteran had reported 
stressful events he allegedly experienced, these reported 
stressors had not been adequately verified by objective 
evidence.  The Veteran was notified of the November 2000 
rating decision, but he did not file a notice of disagreement 
with that decision.  Thus, the November 2000 RO rating 
decision became final.  It is the last final disallowance of 
the claim for service connection for PTSD.

Evidence submitted subsequent to the RO's November 2000 
rating decision includes VA treatment records; personal 
statements from the Veteran, his mother, his brothers, his 
ex-wife, and a fellow service member; a copy of a local 
newspaper article dated in June 1968; Social Security 
Administration records; a response from U.S. Army and Joint 
Services Records Research Center (JSRRC) (formerly the U.S. 
Armed Services Center for Unit Records Research (CURR)) 
received in March 2006; testimony from the Veteran's 
September 2007 personal hearing; and excerpts from a March 
1968 monthly summary from Headquarters, U.S. Military 
Assistance Command Vietnam.  

For the purpose of determining whether evidence is new and 
material, the credibility of the evidence is presumed.  Cox 
v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  To that end, the Board notes that 
in an August 2002 statement a fellow service member, R.P.A., 
reported that he served with the Veteran in 1967 and 1968 in 
Vietnam and that they were both attached to the 79th 
Maintenance Battalion at Long Binh and that the Veteran was a 
supply truck driver, and would pick up the cargo at the Air 
Force base.  In an August 2003 statement, the Veteran's 
mother reported that she received a letter from her son on 
March 17, 1968 in which he reported that while in Vietnam he 
had been in a convoy in which soldiers in the truck in front 
of him and the truck behind him "didn't make it".  In a 
January 2004 letter, the Veteran's brother, S.T., reported 
that he was in the Army at the same time his brother (the 
Veteran) was in Vietnam, and his mother sent him a letter 
saying that she got news from the Veteran that he had been in 
a convoy that was attacked by rockets and that the transport 
in front of him and behind him were blown away.  
Additionally, in these lay statements, the Veteran's mother, 
brothers, and ex-wife reported as to the changes they 
observed after the Veteran's service in Vietnam.  

In a copy of an excerpt from Lee's Summit Journal, dated in 
June 1968, it was noted that the Veteran was promoted to Army 
specialist four while serving with the 59th Signal Company 
near Long Binh, Vietnam.  It was also noted that the Veteran 
was a truck driver with the company. 

Received from JSRRC in March 2006 was a response in which it 
was noted that the Operational Report - Lessons Learned (OR-
LL) submitted by the 79th Maintenance Battalion covering the 
period February to April 1968, had been reviewed.  These 
documents showed that the 59th Signal Company was assigned to 
the 79th Maint Bn and the higher headquarters was 29th General 
Support Group, but did not document any convoy attacks 
involving the 59th Signal Company.  Also reviewed were the 
OR-LL submitted by the 29th General Support Group for the 
period from February to April 1968, and while on three dates 
(in February and March 1968) the Long Binh ASD received 
rocket attacks and sustained some casualties, there was no 
documentation of any specific convoy attacks involving the 
59th Sig Co.  

VA treatment records showed that the Veteran received ongoing 
treatment for his PTSD and major depression.  

In his personal statements and testimony, the Veteran 
reported he drove supply trucks while in Vietnam and was 
involved in convoys that were attacked.  He reported that in 
March 1968, while driving a 10 ton Philco Ford civilian built 
truck in a convoy between Saigon and Long Binh, to pick up 
supplies, they were attacked at about 1 a.m. by machine gun 
fire and rockets.  He reported he witnessed the deaths of two 
other riders in the convoy.  In September 2007, the Veteran 
testified that while in Vietnam his MOS was changed from 
communications to supplies.  

Received from the Veteran's representative (along with the 
appropriate waiver), in April 2010, was an excerpt from the 
March 1968 monthly summary from the Headquarters of U.S. 
Military Assistance Command Vietnam (MACV).  This excerpt 
encompasses a listing of incidents occurring on March 14th 
and March 15th of 1968.  The Veteran's representative claims 
that one of the incidents listed on March 14th corroborates 
one of the Veteran's reported stressor events, as it 
reportedly describes the attack on the Veteran's convoy.  
This incident is described as:  "CMD. (Gia Dinh Prow) - 
Convoy 30 vehicles (11 mil 19 civ), traveling fr Newport to 
Long Binh 0050 H ambushed by est 8 en employing SA & AW fire.  
US cav security elms engaged en force which fled 0100H.  1 
EK/1 US KIA & 3 WIA.  Mat dam lt."

After reviewing the evidence submitted since November 2000, 
the Board concludes that the evidence is for the most part 
new, in that it has not been previously considered and is not 
cumulative.  The newspaper article from June 1968, the lay 
statements, and the excerpt from MACV's March 1968 monthly 
summary, are all material to the Veteran's claim for service 
connection for PTSD, because these sources address the issue 
of whether the Veteran was a truck driver in Vietnam and 
whether he may have been involved in a convoy that was 
attacked, which addresses the issue of stressor verification.  
Thus, these documents relate to an unestablished fact 
necessary to substantiate the claim.  Moreover, these 
documents arguably raise a reasonable possibility of 
substantiating the claim, as these documents pertain to the 
significant question of whether the Veteran has a verified 
stressor in service that may be related to his current PTSD.  
Therefore, the Board finds that that new and material 
evidence has been submitted since the November 2000 RO 
decision, and concludes that the claim for service connection 
for PTSD is reopened. 

Although the RO has addressed the claim on the merits, namely 
entitlement to service connection for PTSD, the Board finds 
that for reasons specified below, this matter must be 
remanded prior to the Board addressing the merits of the 
claim. 


ORDER

The claim for service connection for PTSD is reopened, and, 
to this extent only, the appeal is granted.  


REMAND

The Veteran contends that he has PTSD based on several 
reported in-service, combat-related events.  He specifically 
claims he was a truck driver in a convoy that was attacked in 
March 1968 on the highway from Saigon to Long Binh, and that 
at least two other members of the convoy were killed.  

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  
With respect to the third element, if the evidence shows that 
the Veteran did not serve in combat with enemy forces during 
service, or if there is a determination that the Veteran 
engaged in combat but the claimed stressor is not related to 
such combat, there must be independent evidence to 
corroborate the Veteran's statement as to the occurrence of 
the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  A Veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

The Board initially notes that during the pendency of the 
Veteran's case, the United States Court of Appeals for 
Veterans Claims (Court) held that claims for service 
connection for PTSD encompass claims for service connection 
for all psychiatric disabilities.  Clemons v. Shinseki, 23 
Vet. App. 1, 5-6 (2009).  A review of VA treatment records 
show that the Veteran has received treatment for PTSD and for 
major depression and anxiety.  As such, the Board has 
recharacterized the Veteran's claim on appeal as entitlement 
to service connection for an acquired psychiatric disorder, 
to include PTSD, to more accurately reflect the Court's 
holding in Clemons.  

A review of the record shows that the Veteran has been 
diagnosed with and treated for PTSD, combat-related; major 
depression; and anxiety.  Thus, there is evidence of a 
current disability.  

With regard to his credible supporting evidence that the 
claimed in-service stressor occurred, the Board notes that in 
the April 2010 informal hearing presentation, the Veteran's 
representative claimed that based on the undated newspaper 
excerpt reportedly from Stars and Stripes, the June 1968 
newspaper excerpt from Lee's Summit Journal, and the excerpt 
from the March 1968 monthly summary from Headquarters, U.S. 
Military Assistance Command Vietnam (MACV), and reviewing the 
evidence as a whole, that the Veteran has provided "service 
records and other credible evidence corroborating the fact 
that he was ambushed in March 1968".  Also, the 
representative indicated that the Veteran requests that VA 
accept that he has provided a verified stressor incident.   

The Board finds, and the RO has also conceded, that although 
the Veteran's service personnel records show his MOS as 
supply clerk and TT operator, there is sufficient lay 
evidence (from the Veteran, a fellow service member, and his 
family) as well as a newspaper article from June 1968, which 
supports his contention that he was a truck driver for at 
least part of his service in Vietnam.  

However, even after acknowledging the Veteran's truck driver 
duties in Vietnam, there are still problems with the other 
documents submitted by the Veteran and his representative.  
While two of the aforementioned documents do tend to support 
his claim, there are problems with these documents.  First, 
with regard to the newspaper excerpt reportedly from Stars 
and Strips, the Board notes that there is no date for this 
article, no indication that the Veteran's unit was involved, 
and, moreover, the article seems to suggest that the convoy 
that was attacked was primarily a civilian convoy with 
military police escorts.  Second, the monthly summary from 
March 1968 from Headquarters of MACV, while describing a 
convoy attack in the general vicinity of the Veteran's 
reported convoy attack and in the same time frame, is in no 
way specific to this Veteran as it does not specifically 
reference his assigned unit in Vietnam.  Moreover, it is 
unclear as to the significance of this document, especially 
in light of the response received from JSRRC.  In that 
regard, the Board notes that the JSRRC reviewed the OR-LL's 
submitted by the 79th Maint Bn and by the 29th GS Gp, and 
noted that these papers did not document any convoy attacks, 
to include any involving the 59th Sig Co during the pertinent 
period of time (February to April 1968).  Thus, on remand, 
the Veteran and his representative should be requested to 
provide a complete copy (or any additional pages that they 
may have) regarding the March 1968 summary from Headquarters, 
MACV, and any such documents should be submitted to JSRRC (or 
other appropriate entity) for review and commentary.  After 
any additional development deemed necessary has been 
accomplished, determination should be made if any reported 
stressors are sufficiently verified, and as to whether a VA 
examination/opinion is necessary in this matter.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran and/or his 
representative provide a complete copy 
(or any additional pages that they may 
have) regarding the March 1968 summary 
from Headquarters, MACV.  

2. Thereafter, contact the JSRRC or other 
appropriate entity, and request that it 
review any and all pages from the March 
1968 summary from Headquarters, MACV, and 
comment on the significance of any such 
documents, especially with regard to the 
Veteran's report stressor event involving 
an attack on his convoy in March 1968, 
when he was assigned to 59th Sig Co, and 
reportedly traveling from Saigon to Long 
Binh.  Record of these verification 
efforts should be associated with the 
Veteran's claims folder.  

3.  If a stressor is confirmed, the 
Veteran should be afforded a VA 
examination to determine the etiology of 
any currently diagnosed acquired 
psychiatric disorder, to include PTSD.  
The claims folder should be reviewed by 
the examiner and that review should be 
indicated in the examination report.  The 
examiner's opinion should specifically 
address the following:  a) diagnose any 
current acquired psychiatric disorder; b) 
provide a full multi-axial diagnosis and 
specifically state whether or not each 
criterion for a diagnosis of PTSD is met 
pursuant to the DSM-IV; c) if a diagnosis 
of PTSD is warranted, specify the 
specific in-service stressor or stressors 
upon which that diagnosis is based; and 
d) opine as to whether it is at least as 
likely as not (i.e., to a 50-50 or 
greater degree of probability) that any 
currently diagnosed psychiatric disorder 
is causally related to the Veteran's 
period of service.   The examiner must 
explain the rationale for any opinion(s) 
given, and if unable to provide the 
requested opinions without resorting to 
speculation, it should be so stated and 
explained why.

4.  The RO/AMC should thereafter review 
the additional evidence that has been 
obtained and determine whether the 
benefit sought on appeal may be granted.  
If any benefit remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and be given the opportunity 
to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002). 



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


